         Case 5:20-cv-07741-BLF Document 31 Filed 11/13/20 Page 1 of 5




                                 UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
------------------------------------------------------------------ x
SANTA CRUZ LESBIAN AND GAY COMMUNITY :
CENTER d/b/a THE DIVERSITY CENTER OF                               :
SANTA CRUZ; LOS ANGELES LGBT CENTER;                               :
AIDS FOUNDATION OF CHICAGO; B. BROWN :
CONSULTING, LLC; BRADBURY-SULLIVAN                                 :
LGBT COMMUNITY CENTER; NO/AIDS TASK                                :
FORCE d/b/a CRESCENTCARE; SERVICES AND :
ADVOCACY FOR GLBT ELDERS; DR. WARD                                 :
                                                                     Case No. 20-cv-07741-VKD
CARPENTER,                                                         :
                                                                   :
                           Plaintiffs,                             :
         v.                                                        : DECLARATION OF SERVICE
                                                                   :
DONALD J. TRUMP, in his official capacity as                       :
President of the United States; U.S. DEPARTMENT :
OF LABOR; EUGENE SCALIA, in his official                           :
capacity as Secretary of Labor; CRAIG E. LEEN, in :
his official capacity as Director of the Office of                 :
Federal Contract Compliance Programs; OFFICE OF :
MANAGEMENT AND BUDGET; RUSSELL                                     :
VOUGHT, in his official capacity as Director of the                :
Office of Management and Budget; U.S.                              :
DEPARTMENT OF HEALTH AND HUMAN                                     :
SERVICES; ALEX M. AZAR II, in his official                         :
capacity as Secretary of Health and Human Services; :
U.S. DEPARTMENT OF JUSTICE; WILLIAM                                :
PELHAM BARR, in his official capacity as United                    :
States Attorney General; U.S. DEPARTMENT OF                        :
HOUSING AND URBAN DEVELOPMENT;                                     :
BENJAMIN SOLOMON CARSON, SR., in his                               :
official capacity as Secretary of Housing and Urban                :
Development; U.S. DEPARTMENT OF VETERANS :
AFFAIRS; ROBERT WILKIE, in his official capacity :
as Secretary of Veterans Affairs; NATIONAL                         :
ENDOWMENT FOR THE HUMANITIES; JON                                  :
PARRISH PEEDE, in his official capacity as                         :
Chairman of the National Endowment for the                         :
Humanities; NATIONAL ENDOWMENT FOR THE :
ARTS; MARY ANNE CARTER, in her official                            :
capacity as Chairman of the National Endowment for :
the Arts,                                                          :
                                                                   :
                                             Defendants.           :
------------------------------------------------------------------ X


                                               1
                                  DECLARATION OF SERVICE
         Case 5:20-cv-07741-BLF Document 31 Filed 11/13/20 Page 2 of 5




                                DECLARATION OF SERVICE

       I, William Richard Allen, hereby declare that:

        1. On November 4, 2020, I caused to be deposited with the United States Postal Service
copies of the summons and complaint in the above captioned case, postage prepaid, return
receipt requested, addressed to the following:

       Alex M. Azar II
       U.S. Department of Health and Human Services
       200 Independence Ave, SW
       Washington, DC 20201

       2. I attached to this declaration, the Certified Mail Receipt, No. 7019 2970 0001 6923
0998 and the United States Postal Service tracking indicating that delivery of the summons and
complaint was made upon Alex M. Azar II on November 9, 2020.

       3. I declare under penalty of perjury that the foregoing is true and correct.

Dated: November 13, 2020

                                             /s/ William Richard Allen
                                             William Richard Allen




                                                 2
                                   DECLARATION OF SERVICE
Case 5:20-cv-07741-BLF Document 31 Filed 11/13/20 Page 3 of 5
11/10/2020             Case 5:20-cv-07741-BLF Document
                                               USPS.com® - 31
                                                           USPS Filed  11/13/20
                                                                Tracking® Results Page 4 of 5


   USPS Tracking
                                            ®                                                              FAQs    




                                                  Track Another Package          +




                                                                                                        Remove     
   Tracking Number: 70192970000169230998

   Your item was delivered to the front desk, reception area, or mail room at 7:07 am on November 9,
   2020 in WASHINGTON, DC 20201.




     Delivered
   November 9, 2020 at 7:07 am
   Delivered, Front Desk/Reception/Mail Room
   WASHINGTON, DC 20201

   Get Updates         




                                                                                                             
       Text & Email Updates


                                                                                                             
       Tracking History


       November 9, 2020, 7:07 am
       Delivered, Front Desk/Reception/Mail Room
       WASHINGTON, DC 20201
       Your item was delivered to the front desk, reception area, or mail room at 7:07 am on November 9, 2020 in
       WASHINGTON, DC 20201.



       November 8, 2020, 10:39 am
       Available for Pickup
       WASHINGTON, DC 20201




https://tools.usps.com/go/TrackConfirmAction?qtc_tLabels1=70192970000169230998                                         1/2
11/10/2020             Case 5:20-cv-07741-BLF Document
                                               USPS.com® - 31
                                                           USPS Filed  11/13/20
                                                                Tracking® Results Page 5 of 5
       November 8, 2020, 8:24 am
       Arrived at Hub
       WASHINGTON, DC 20018



       November 8, 2020, 6:10 am
       Departed USPS Regional Facility
       WASHINGTON DC DISTRIBUTION CENTER



       November 7, 2020
       In Transit to Next Facility



       November 5, 2020, 12:15 pm
       Arrived at USPS Regional Facility
       WASHINGTON DC DISTRIBUTION CENTER




                                                                                                
       Product Information



                                                               See Less      




                                 Can’t find what you’re looking for?
                          Go to our FAQs section to find answers to your tracking questions.


                                                                   FAQs




https://tools.usps.com/go/TrackConfirmAction?qtc_tLabels1=70192970000169230998                      2/2
